DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “preferably each said elastic compression member” in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 further limits the several said elastic compression members”, which was first introduced in claim 6. Therefore, claim 7 is being interpreted and examined as if it depends from claim 6. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2015/0362155 hereinafter refer as “Thomsen”) in view of Heintz (US 8,931,928).
Regarding claim 1, Thomsen discloses an industrial lighting device (100, see Para. 0002 and 0032) comprising: a light source (214, see Fig. 3, Para. 0033); a sealed housing (209, see Fig. 2, Para. 0033) containing the light source and comprising: a support (302, see Fig. 3) delimiting a housing window extending opposite the light source; a window pane (207, see Fig. 3, Para. 0033-0035) sealing the housing window; and a sealing gasket (first lens bezel 204 incorporate grommets, seals, or o-rings to optimize sealing against the moisture and elements that may be found in outdoor environments, see Fig. 3, Para. 0035) extending along the periphery of the housing window and compressed between the window pane and the support, a filter (e.g. second lens 202, see Fig. 2, Para. 0033, 0037, 0039) extending in front of the housing window, outside the housing and comprising (see Fig. 3): a frame (second lens bezel 201, see Figs. 2 and 3, Para. 0037) defining a frame window which is removably fixed to the housing, in an assembled position in which the frame window is opposite the housing window; an optical film (e.g. second 202 lenses may incorporate one or more 
However, Thomsen does not explicitly disclose the grommets, seals, or o-rings is an elastic compression member.
Heintz discloses a lighting module (100, see Fig. 1) includes the removable window frame (108), a gasket (122, see Fig. 4) positioned between the frame (110) and a portion of the window (112) that is secured to the frame (110); wherein the gasket (122) includes an expandable material, in some examples, which permits the frame (110) to expand and contract as the temperature of the lighting module (100) increases and decreases during use, which naturally occurs with many materials that are often used in the frame (110) (e.g., aluminum)(see Col. 2; lines 42-59).
Therefore, in view of Heintz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomsen’s sealing element to be formed as an elastic compression member that allows for differential thermal expansion between the lens and the housing formed from another type of material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, using elastic compression member as a sealing element would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 2, Thomsen in view of Heintz further discloses sealing gasket (first lens bezel 204 incorporate grommets, seals, or o-rings to optimize sealing against the moisture and elements that may be found in outdoor environments, see Fig. 2, Para. 0035) is arranged so as to elastically press an edge of the frame towards the frame window and/or so as to elastically press the frame against the window pane (first lens 20, see Fig. 2, Para. 0035).

Regarding claim 3, the teachings of Thomsen have been discussed above.
However, Thomsen does not explicitly disclose in the plane of the frame, the filter is exclusively in elastic contact with the support or with an adjacent filter.
In view of Heintz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Thomsen’s the plane of the frame, the filter is exclusively in elastic contact with the support or with an adjacent filter in order to allow for differential thermal expansion between the lens and the housing formed from another type of material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 

Regarding claim 4,  the teachings of Thomsen have been discussed above.
However, Thomsen does not explicitly disclose the elastic compression member comprises a latch  which, in said assembled position, is elastically pressed into a catch 
Heintz further discloses the frame (110, see Fig. 4) includes a latch (124, see Figs. 4 and 8) that secure the window (112) and the frame (110) together. Furthermore, Heintz teaches a retaining element (tabs 130, see Fig. 7) are integrally formed with the frame (110) and extend away from the frame (110) to define a space (132) into which the edge of the window (112) is positioned (see Figs. 3, 4, 6, and 7) thereby when the edge of the window (112) is positioned within this space (132), the tabs (130) help prevent the window (112) from separating from the frame (110 see Fig. 4, see Col. 4; lines 61-67).
Therefore, in view of Heintz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomsen by including a retaining element such as latch,  tabs, and clips in order to prevent detachment of the filter in a direction perpendicular to the plane of the frame. One would have been motivated to make this combination to operably securing the filter to the frame. 

Regarding claim 5, Thomsen further discloses the elastic compression member has no latch able to prevent detachment of the filter in a direction perpendicular to the plane of the frame.

Regarding claim 6, the teachings of Thomsen have been discussed above.
Thomsen does not explicitly disclose comprising several said elastic compression members wherein the frame has a rectangular form and comprises two opposite straight long edges and two opposite straight short edges perpendicular to the long edges, and wherein each elastic compression member which comprises a latch, pressed elastically into a catch defined by the support in said assembled position so as to prevent detachment of the filter in a direction perpendicular to the plane of the frame, is arranged on a said long edge, and each said elastic compression member which has no latch, able to prevent detachment of the filter in a direction perpendicular to the plane of the frame, is arranged on a said short edge, or wherein each elastic compression member which comprises a latch, pressed elastically into a catch defined by the support in said assembled position so as to prevent detachment of the filter in a direction perpendicular to the plane of the frame, is arranged on a said short edge, and each said elastic compression member which has no latch, able to prevent detachment of the filter in a direction perpendicular to the plane of the frame, is arranged on a said long edge.
Heintz teaches a retaining element (tabs 130, see Fig. 7) are integrally formed with the frame (110) and extend away from the frame (110) to define a space (132) into which the edge of the window (112) is positioned (see Figs. 3, 4, 6, and 7) thereby when the edge of the window (112) is positioned within this space (132), the tabs (130) help prevent the window (112) from separating from the frame (110 see Fig. 4, see Col. 4; lines 61-67).
Therefore, in view of Heintz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomsen by including a retaining element such as latch, tabs, and clips in order to prevent 

Regarding claim 7, Thomse further discloses at least one, preferably each said elastic compression member (e.g. grommets, seals, or o-rings to optimize sealing against the moisture and elements that may be found in outdoor environments) is rigidly fixed to or made from the material of the frame (201, see Fig. 3, Para. 0037).

Regarding claim 8-11, the teachings of Thomse  have been discussed above.
However, Thomsen does not explicitly disclose comprising several said filters arranged side by side so as to cover the entire housing window, as recited in claim 8, wherein said filters have the same dimensions, as recited in claim 9, wherein said filters have different optical properties, as recited in claim 10, comprising one said elastic compression member arranged between the facing edges of two frames of two filters arranged side by side, as recited in claim 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomsen by forming the filter/ the lens  to be several pieces of filters in order to provide different lighting effects, since  it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).

Regarding claim 12, the teachings of Thomse have been discussed above.
However, Thomsen does not explicitly disclose the housing has a protection index to the international standard of the International Electrotechnical Commission of IP 65, IP 66, IP 67 or IP 68.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to satisfy the requirements of the international Standards International Electrotechnical Commission with the device of Thomsen (as recited in the claim, since satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art.

Regarding claim 13, the teachings of Thomse have been discussed above.
However, Thomsen does not explicitly disclose the frame is composed of two elementary frames which are thermo-welded to one another so as to sandwich the optical film between them.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomsen by forming the frame to be composed of two elementary frames and welding them thereby by the optical film to be sandwich between the optical film between them, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 14, the teachings of Thomse have been discussed above.
However, Thomsen does not explicitly disclose device is subjected to accelerations greater than 20g.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomsen by forming device so that it can be used in industrial applications, since the patented structure Thomsen. Selecting a specific e.g. accelerations greater than 20g would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Thomsen, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimori et al. (US 8,714,771) discloses an illumination apparatus includes an elongate chassis, a plurality of light emitting devices, and a plurality of lenses; Kan et al. (US 2005/0207166) discloses a luminaire comprising an housing having thermally separate compartments for an electronics portion and a lighting portion; and Huang (US 11,073,271) discloses a light fixture includes a housing with a hollow inner cavity, and a first ventilation region and a second ventilation region are arranged on the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875